Citation Nr: 0407521	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  96-10 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 
1957 to October 1959.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a March 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied an application to reopen a claim 
for service connection for a low back disability.  In May 
1998 the Board held that the veteran had not submitted new 
and material evidence to reopen a claim for service 
connection for residuals of a low back injury.  The veteran 
appealed that Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
The Court vacated the May 1998 Board decision and remanded 
the case to the Board.  In June 1999 the Board reopened the 
veteran's claim for service connection for residuals of a low 
back injury and remanded to case to the RO for additional 
development.  The requested development has since been 
completed, and the case is returned to the Board for further 
appellate action.


REMAND

During the course of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001).  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).

The VCAA and the implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not yet 
received this notice.

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 are completed.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
Quartuccio, supra.

2.  The RO should request the Durham VA 
medical facility to furnish copies of any 
additional treatment records covering the 
period from June 2000 to the present.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claim.  
If the claim remains denied, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and he should be given an 
opportunity to respond.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





